Title: From George Washington to William Fairfax, 25 June 1757
From: Washington, George
To: Fairfax, William



To Colo. FairfaxDr Sir,
[Fort Loudoun] June 25th 1757.

Your favors of the 17th & 19th instant I have received. Captains Fairfax & Minor arrived here with their companies on tuesday last. The latter I have sent to Pattersons and Mendenhalls; small forts lying under the North-mountain and much exposed to the incursions of the Enemy.
The storm which threatned us with such formidable appearances is, in a manner, blown over. It arose in a great measure from a misunderstanding (in Captn Dagworthy) of the Indians, for want of a proper interpreter. The indians are nevertheless, unanimous in asserting that a large Body of French and Indians have marched from Fort Du Quesne; but without artillery; and that they pursued the Ray’s-town-road which leads very conveniently, to the three Colonies of Virginia, maryland and Pennsylvania.
I have for this reason, and because the enemy have already committed several depredations in this, as well as the neighbouring Colonies, since Sunday last, thought it expedient to detain what Militia have already arrived, a few days longer.
I do not think we have any occasion for more: and judge it necessary to apprize you thereof, knowing the Governor has ordered one-third of the Militia to repair to this place, that you may act as you shall see meet on this occasion, or ’till you may hear further from the Governor, to whom I wrote (on Tuesday last) an account of our subsequent intelligence.
Our Soldiers labour on the public works with great spirit and constancy, from monday morning ’till sunday night, notwithstanding there is a month’s pay due to them. We have no other assistance.
I have been exceedingly hurried of late, and still am so; which prevents my being explicit on the occurencies that have

happened on this Quarter. Poor Spotswood, and a party that went towards du Quesne, with some cherokee indians are, I fear, lost! Lt Baker from the said place has brought 5 scalps, and a french officer, prisoner, after killing two others.
Kieruptica, a cherokee chief, is just come in with two scalps; which, according to his own account, he took within musket-shot of fort du Quesne. He is now permitted, by Mr Atkins, to go to Pennsylvania with Captn Croghan.
Outossita came to town last night with 27 cherokee indians from his nation. and by him we learn, that a large party may soon be expected.
These, I think, are the most material occurrencies.
I have been obliged to furnish your Militia with provisions and ammunition, but with a good deal of reluctance; as I was blamed for the like proceedings last year.
I offer my compliments in the most affectionate manner, to the family at Belvoir. Yours,

G:W.

